Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.


Response to Amendment
Applicant’s arguments are based the newly provided amendments and are fully addressed with the new rejection provided.
Regarding Applicants arguments of “None of the cited references describes the feature described above with respect to claim 1 as amended. Fig. 2 of Ogawa illustrates merely the icon representing the position coordinates of the viewpoint and the viewing angle, as described in paragraph [0047], and fails to describe or suggest the configuration in which an object included in a field of view corresponding to the position of the virtual viewpoint and the view direction from the virtual viewpoint is indicated in a display form different from a display form in which an object not included in the field of view corresponding to the position of the virtual viewpoint and the view direction from the virtual viewpoint is displayed.” Examiner strongly disagrees. The Icon of Ogawa teaches the position coordinate of the viewpoint and viewing angle; the viewpoint and viewing angle are from the icon viewing the object included in a field of view corresponding to the position of the virtual viewpoint and view direction from the virtual viewpoint of the icon Fig.2 image on the right side labeled viewpoint icon which is indicated in a display form (3d Fig.2 left image from viewing point of the icon right image 2d) different from a display form in which an object not included (Fig.2 3d form  is not included in the 2d form image on the right in addition Fig.6 the building is in displayed by itself in 3d vs. Fig.2 right image which is in 2D form and displayed in a group.  Additionally, the virtual view of Fig.2 left side and Fig.6 is zoomed vs. the view of Fig.2 right side.  Forms are 3D vs 2d, highlighted signal object vs. grouped, zoomed vs. non overview) in the field of view corresponding to the position of the virtual viewpoint and the view direction from the virtual viewpoint is displayed (displayed based on viewpoint of icon).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 21 have been amended and argued based on “display form”.  Although the specifications recited the words display and form there is no written description in the specifications supporting “display form”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 21, the phrase "display form" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). One of ordinary skill in the art would not know what “display form” is.  Is it a 3d or 2d image displayed or is it singling out an object from a group of objects. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim is 1, 3-22, and 24 are  rejected under 35 U.S.C. 103 as being unpatentable over Ogawa US 2004/0051709 in view of Wang US 20140340404.


Regarding claim1, Ogawa teaches an information processing method comprising: 

receiving a first operation for determining a position of a virtual viewpoint (Para 8, detecting element for detecting a touch operation, generating viewpoint position information of the virtual space image on the basis of the detection of the detecting element. Also para 11 staring point) used for generating a virtual viewpoint image (Para 8 generating viewpoint position information of the virtual space image) 

receiving a second operation  for determining a view direction from the virtual viewpoint; (Para 11; receives the end point of the drag operation)

determining a position of the virtual viewpoint and the view direction from the virtual viewpoint based on the first operation and the second operation; and (Para 11; the distance and the direction from the starting point to the end point of the drag operation by one of the plurality of pointing parts and generates [based on determining a position of the starting point] viewpoint shift information)

causing a display to display information distinguishably indicating a first object (Building of Fig. 6 is the first object) that is captured by a plurality of imaging devices and is included in a field of view corresponding to the position of the virtual viewpoint and (Fig. 2 is the field of view that is highlighted in Fig. 6; displays information distinguishable indicating an object i.e. building of Fig.6; also para 8; a viewpoint-position information generator for generating viewpoint position information of the virtual space image on the basis of the detection of the detecting element.  The apparatus also includes a three-dimensional image generator for generating data on a virtual space image seen from a viewpoint indicated by the viewpoint position information and outputting it to the display.)

 the view direction from the virtual viewpoint, and (Fig.2 #4)

a second object that is captured by a plurality of imaging devices and (Fig.2 any of the other buildings in Fig.2 beyond the building of Fig.6 which is in Fig.2 is the second object)
It is further noted that the Ogawa para 83 also teaches (By selecting a target floor and room with a floor display icon of FIG. 6, viewpoint information is generated so as to shift the viewpoint to the window of the target room, so that the view from the target window can be enjoyed in the virtual space.) where the first object can be the building of Fig.2 and the window or room view illustrated by Fig. 7 or Fig.8 can be the second object. 

is not included in the field of view corresponding to the position of the virtual viewpoint and the view direction from the virtual viewpoint,   (Fig.2 objects behind #5 viewing angle is outside the virtual viewpoint of #5 which is viewing away from the buildings behind)

wherein a display from in which the first object is indicated is different (Fig.6, building; single building is highlighted/ selected) from a display form in which the second object is indicated (Fig.6 is a display form [displayed individually and in 3D] in which the second object which are other buildings beyond building of Fig.2[right image is grouping of buildings and in 2D] is indicated on the map).
It is further noted that the Ogawa para 83 also teaches (By selecting a target floor and room with a floor display icon of FIG. 6, viewpoint information is generated so as to shift the viewpoint to the window of the target room, so that the view from the target window can be enjoyed in the virtual space.) where the first object can be the building of Fig.2 and the window or room view illustrated by Fig. 7 or Fig.8 can be the second object. 

Ogawa teaches all of the limitations of claim 1. Ogawa does not explicitly teach based on image data obtained by a plurality of imaging devices.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Wang.  Regarding based on image data obtained by a plurality of imaging devices.  
Wang teaches Fig.5 #110a-c.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ogawa in view of Wang before the effective filing date of the claimed invention to improve a displaying of a user selection of a 3D region of interest on a display.  (Wang para 31).

Regarding claim 3, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein the display is a touchscreen, the first operation is a touch gesture and the second operation is a swipe operation performed on the display.(Para 9, the pointing device performing a touch operation or a drag operation on a prescribed display area on which a virtual space image is displayed) Swipe operation is generally routine and conventionally known feature of a computing touch device which do not lead to an unexpected technical effect. Applicant defines “swipe” as relates to “hover swipe” para 93. Also para 105 swipe input (first motion of the further operation).  Examiner notes that “hover swipe” is drag.

Regarding claim 4, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein the first operation is a click and the second operation is a drag operation,(Generally routine and conventional for computing devices; Para 4, computer terminal include mice, joysticks and so on. Para 8 drag) each being performed by using a mouse (Para 4, interfaces for moving in the virtual space on the computer terminal include mice, joysticks and so on.).

Regarding claim 5, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein the first operation and the second operation are performed (Para 11, control section receives time-series data on the distance and the direction from the starting [first operation] point to the end point of the drag [second operation. Drag is continuously] operation by one of the plurality of pointing parts and generates viewpoint shift information for shifting the viewpoint on the basis of the time-series data on the distance and the direction from the starting point toward the end point.) 

Regarding claim 6, Ogawa and Wang teaches all of the limitations of claim 5 and Ogawa further teaches, wherein: the second operation is continuously performed from the first operation. (Para 11, control section receives time-series data on the distance and the direction from the starting [first operation] point to the end point of the drag [second operation. Drag is continuously] operation by one of the plurality of pointing parts)

Regarding claim 7, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein a position of the virtual viewpoint and a view direction from the virtual viewpoint are determined by selecting one of (Fig. 2 and para 12, the display displays a virtual plane formed [predefined from a map], starting point to the end point of the drag operation by one of the plurality of pointing parts, and the information control section generates viewpoint shift information for shifting the viewpoint in the virtual space)

Regarding claim 8, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein an initial position of the virtual viewpoint, an initial view direction from the virtual viewpoint and an initial field are predetermined. (Fig.2)

Regarding claim 9, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein the virtual viewpoint image generated based on the position of the virtual viewpoint (Fig.2 and para 47 which indicates the position coordinates of the viewpoint) and the view direct from the virtual viewpoint is further displayed (Fig.2 #5 viewing angle icon; and para 47; a viewing angle icon 5 which indicates the viewing angle in the three-dimensional virtual space.). 

Regarding claim 10, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, further comprising receiving a third operation for determining a field of view corresponding to the position of the virtual viewpoint (Fig.2 2D field of view [selected third option], #5 corresponds to position of virtual viewpoint; also para 77-78; [space shift operations i.e. third operation] shift operation or a scaling operation performed with three or more fingers) and the view direction from the virtual viewpoint, (Fig.2 #5 shows direction from the virtual viewpoint) wherein the field of view corresponding to the position of the virtual viewpoint (Fig.2 positon in the city virtual viewpoint) and the view direction from the virtual viewpoint is determined based on the third operation. (Fig.2#4 and 5) and para 42, An information control section 3 generates viewpoint shift information for moving the viewpoint in the display of the virtual)

Regarding Boolean operator ‘or’, only one of the limitations need to be met. 
Regarding claim 11, Ogawa and Wang teaches all of the limitations of claim 3 and Ogawa further teaches, further comprising determining a height of the virtual viewpoint based on at least one of a duration of the touch gesture or a pressure applied to the touchscreen during the touch gesture. (Para 46-47, the shift information being for shifting the viewpoint in the virtual space display on the basis of the touch operation or the drag operation of a pointing device having a plurality of pointing elements in a prescribed area, and allows the shift information to be incorporated to the CG model.; wherein when the viewpoint is moved. The three-dimensional virtual space is displayed by a coordinate value that indicates the height of the viewpoint.) Drag is duration; contact must be made for touch i.e. pressure.

Regarding claim 12, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein the first operation comprises selecting a location of an object indicated by the information and a viewpoint of the object of the selected location is determined as a virtual viewpoint.  (Para 8, detecting element for detecting a touch operation, generating viewpoint position information of the virtual space image on the basis of the detection of the detecting element. Also Fig.2 and para 11 staring point and para 79 displays a route when travels from a present location to the object)

Regarding claim 13, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein the view direction from the virtual viewpoint is determined so that (Para 47 a viewing angle icon 5 which indicates the viewing angle in the three-dimensional virtual space. Fig.5 [view direction form virtual viewpoint directed to object such as a target building]; Also para 79 user selected target building)

Regarding claim 14, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein a map of a playing field is displayed on the display. (Fig.2, big city playing field)

Regarding claims 15-17; the limitation “wherein in a case where” is a Contingent Clauses which making the claim language optional and does not require steps to be performed.  MPEP 211.04

Regarding claim 15, Ogawa and Wang teaches all of the limitations of claim 10 and Ogawa further teaches, wherein, in a case where a motion of the third operation traces back along a trajectory of a motion of the second operation, the virtual viewpoint is configured to have a depth of field based on a determined length of the motion of the third operation. (Para 47-56, The viewpoint display indicates the position viewpoint and serves as the center of the turn of the icon [traces back], and a viewing angle icon 5 which indicates the viewing angle in the three-dimensional [depth] virtual space [field].  The display 1 displays a two-dimensional virtual plane in which the map was shifted by a distance traveled by the drag operation [length of motion] on the basis of the viewpoint shift information outputted from the information control section 3. i.e. tacks a path) Also; para 77-78; [space shift operations i.e. third operation] shift operation or a scaling operation performed with three or more fingers)

Regarding claim 16, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein in a case where a further operation of determining a position of the virtual viewpoint is received, a position of the virtual viewpoint is updated. (Para 62, [0062] the user performs a touch operation on the city map in the two-dimensional virtual plane with two fingers, the operation detects the distance between the two fingers in time sequence and outputs [updates] a scale information for displaying a reduced map in response to the distance between the two fingers is reduced)

Regarding claim 17, Ogawa and Wang teaches all of the limitations of claim 10 and Ogawa further teaches, wherein in a case where the first operation is at a location of an object indicated by the information, and a motion of the second operation is at an angle relative to the first motion between two predetermined thresholds, the virtual viewpoint orbits the object. Conditional statement “wherein if” is a selectable option that may not happen MPEP 2111.01(11). And as such the limitation does not need to be considered. Also para (Para 47-56, The viewpoint display indicates the position viewpoint and serves as the center of the turn of the icon [traces back], and a viewing angle icon 5 which indicates the viewing angle in the three-dimensional virtual space. i.e. orbit) Also (Para 62, [0062] the user performs a touch operation on the city map in the two-dimensional virtual plane with two fingers [two predetermined thresholds], a scale information for displaying a map in response to the distance between the two fingers [angle is selected based on the two fingers])

Regarding claim 18, Ogawa and Wang teaches all of the limitations of claim 17 and Ogawa further teaches, wherein a length of the motion of the second operation is used to determine a radius of an orbital path of the virtual viewpoint relative to the object. (Para 16 and 47, and the information control section receives time-series data on the distance between the touch positions by two of the plurality of pointing parts [first and second operation], and generates scale information for enlarging or reducing the virtual plane [radius of orbital path] on the basis of the time-series changes of the distance between the touch positions by the two pointing parts.; and serves as the center of the turn of the icon [viewpoint relative to the object], and a viewing angle icon 5 which indicates the viewing angle in the three-dimensional virtual space.)

Regarding claim 19, Ogawa and Wang teaches all of the limitations of claim 9 and Ogawa further teaches, wherein the virtual viewpoint image is displayed on a region of the display different from a region of the display where the information is displayed. (Fig.2 2d window is different from 3d window)

Regarding claim 20, Ogawa and Wang teaches all of the limitations of claim 9 but Ogawa does not explicitly teach wherein the information and the virtual viewpoint image are displayed on different display devices respectively.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Wang.  Regarding wherein the information and the virtual viewpoint image are displayed on different display devices respectively, the different display devices being connected with the electronic device, Wang teaches Fig.1 #52a-b.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ogawa in view of Wang such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of providing virtual video functions (Wang para 6). 

Claim 21 is rejected using the same rejections as made to claims 1
Claim 22 is rejected using the same rejections as made to claims 1

Regarding claim 24, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa further teaches, wherein the display is caused to display the information distinguishable indicating the first object and the second object (Fig.2 Building of Fig.6 which is the first object is in Fig.2 and any of the other buildings are the second objects) by highlighting the first object (Building of Fig.6 is the first object that is highlighted i.e. selected). 
It is further noted that the Ogawa para 83 also teaches (By selecting a target floor and room with a floor display icon of FIG. 6, viewpoint information is generated so as to shift the viewpoint to the window of the target room, so that the view from the target window can be enjoyed in the virtual space.) where the first object can be the building of Fig.2 and the window or room view illustrated by Fig. 7 or Fig.8 can be the second object. 

.
 
Claim  24  is additionally rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Wang as applied to claim above, and further in view of Reilly US 20170151484.

Regarding claim 24, Ogawa and Wang teaches all of the limitations of claim 1 and Ogawa and Wang do not explicitly teaches,  wherein the display is caused to display the information distinguishable indicating the first object and the second object by highlighting the first object.
However examiner maintains that it was well known in the art at the time the invention was filed as taught by Reilly.  Regarding wherein the display is caused to display the information distinguishable indicating the first object and the second object by highlighting the first object, Reilly teaches (Fig. 10# 625 and Para 89, Players and areas may be highlighted.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ogawa and Wang in view of Reilly for the purpose of provide meaningful training experiences and feedback of the performance of a player. (Reilly para 71) such that the claimed invention as a whole would have been obvious. 

	
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        	
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664